                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

United States Securities and                                 Civ. No. 19-918 (PAM/ECW)
Exchange Commission,

                            Plaintiff,

v.                                                      MEMORANDUM AND ORDER

Jeffrey C. Mack, and
Lawrence C. Blaney,

                            Defendants.


       This matter is before the Court on Defendant Lawrence C. Blaney’s Motion to

Dismiss. For the following reasons, the Motion is denied.

BACKGROUND

       Defendants Jeffrey Mack and Lawrence Blaney were officers of a now-defunct

corporation, Digiliti Money Group, Inc. (Compl. (Docket No. 1) ¶ 2.) Digiliti was a

financial technology company, providing small banks, credit unions, and other financial

services companies with software and technology for mobile banking services. (Id. ¶ 17.)

Mack was Digitili’s CEO, President, and Chair of the Board of Directors. (Id. ¶ 14.)

Blaney was Digitili’s Executive Vice President of Sales. (Id. ¶ 15.)

       The SEC alleges that Digitili fraudulently inflated its revenue in order to appear

profitable, so that the company could attract outside investors. (See id. ¶ 1.) Specifically,

the SEC contends that Mack and Blaney developed a scheme to offer side agreements to

Digitili’s biggest customer, referred to in the pleadings as Customer Number 1. These side

agreements allowed the customer to cancel preexisting contracts with Digitili without any
payment or penalty. (Id. ¶¶3-4.) Because the side agreements were not disclosed, it

appeared to auditors and members of the public that the customer had non-revocable

contracts. Thus, Digitili recognized revenue from the contracts, even though the contracts

could be, and ultimately were, cancelled. (Id. ¶ 4.)

       In October 2016, Digitili attempted a public offering. Because Digitili did not

achieve its revenue targets for the previous quarter, however, the public offering was

unsuccessful. (Id. ¶ 31.) After this failure, Blaney communicated with the customer,

attaching a new contract with a total price of nearly $400,000. The email stated that the

customer could terminate the contract “without any obligation to pay or without any

penalty.” (Id. ¶ 32.) Blaney told Mack that he valued the contract at nearly $400,000 “to

make sure we hit our number.” (Id. ¶ 33.) The customer signed the contract, but the terms

of the email were not disclosed in the contract or provided to Digitili’s finance and

accounting department. (Id. ¶ 35.) Although the customer executed the contract on

October 21, 2016, Blaney dated the contract September 30, 2016, so that the contract could

be included in Digitili’s third-quarter revenue. (Id. ¶ 37.) Digitili’s SEC forms and revenue

statements included the revenue from this contract, though accounting rules prohibit a

company from claiming revenue from contracts that are cancellable without payment or

penalty.

       After the initial offering failure, Digitili raised more than $7 million in a private

placement of convertible notes in late 2016 and early 2017. (Id. ¶ 54.) Digitali provided

its financial statements and SEC-required financial forms to potential investors, all of

which contained the overstated revenue figures. (Id.) At the same time, Digitali was

                                             2
preparing another public offering, but was nearly $1 million short of its 4th-quarter revenue

targets. Blaney told Mack that Digitili would “probably need to do a similar deal [with

Customer Number 1] to hit the Q4 number.” (Id. ¶ 59.) Three days later, Blaney again

emailed the customer, proposing a new contract worth $800,000 that could be canceled

without payment or penalty. (Id. ¶ 60.) Blaney emailed proposed cancellation language to

Mack, who sent it on to the customer. (Id. ¶ 62.) When the customer requested that terms

in the email be included in the new contract, Blaney replied that Digitili “cannot put this in

the amendment as [the auditors] wouldn’t let us take any revenue which is what this is

about.” (Id. ¶ 66.) He assured the customer that “[a]n email is a binding agreement and

you have the agreement via email from our CEO.” (Id.) The customer signed the new

contract, with a total price of $870,000. (Id. ¶ 67.) Again, Blaney pre-dated the contract,

which was signed on January 31, 2017, to a date within the previous quarter, December 16,

2016. (Id. ¶ 70.) The contract price allowed Digitili to reach its revenue targets.

       Digitili completed the public offering on March 10, 2017, and the company was

listed on the Nasdaq. In April, the customer sought to cancel the October 2016 contract.

Blaney asked the customer to postpone any cancellation until June, and further asked the

customer not to let Digitili’s finance and accounting department know about its intent to

cancel the contracts. (Id. ¶¶ 92-93.) The same day, Blaney and Mack communicated about

sending the customer a third contract, worth approximately $1 million, because Digitili

was once again behind on its revenue targets. (Id. ¶ 94.) The customer initially declined

to execute the new contract, but after Mack proposed giving the customer shares of Digitili

stock, the customer agreed. (Id. ¶¶ 98-100.) The customer signed a $550,000 contract on

                                              3
April 26, 2017, but Blaney again back-dated it to March 23, 2017. (Id. ¶¶ 101-02.) Digitili

issued first-quarter financial statements containing the inflated revenue figures and issued

press releases that falsely stated Digitili’s revenue.

       The customer cancelled all of its new contracts in July 2017, causing Digitili to write

off more than $1.8 million. (Id. ¶ 121.) The scheme was uncovered after Digitili

terminated Mack and Blaney and discovered emails related to the side agreements. (Id.

¶ 7.) Digitili was forced to re-state its financial reports and filings, and eventually went

out of business. (Id. ¶¶ 124, 126.)

       The Complaint contains 15 counts, all alleging either substantive or aiding-and-

abetting violations of various securities laws. Blaney seeks dismissal of the counts alleging

violations of § 17(a)(1)-(3) of the Securities Act of 1933 and accompanying rules, and

those alleging violations of §§ 10(b) and 13(a) of the Securities Exchange Act of 1934 and

accompanying rules. He does not move to dismiss three counts alleging violations of

Exchange Act § 13(b)(5) and its rules.

DISCUSSION

       To survive a motion to dismiss under Rule 12(b)(6), a complaint need only “contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)); see also Fed. R. Civ. P. 12(b)(6). A claim bears facial

plausibility when it allows the Court “to draw the reasonable inference that the defendant

is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. When evaluating a motion

to dismiss under Rule 12(b)(6), the Court must accept plausible factual allegations as true.

                                               4
Gomez v. Wells Fargo Bank, N.A., 676 F.3d 655, 660 (8th Cir. 2012). But “[t]hreadbare

recitals of the elements of a cause of action, supported by mere conclusory statements,” are

insufficient to support a claim. Iqbal, 556 U.S. at 678.

       Blaney first argues that the Complaint is replete with “group pleading” so that he

does not know how he is alleged to have participated in the fraud. But the Complaint

outlines specifically Blaney’s conduct, as discussed above: he sent multiple emails to both

the customer and Mack, setting up and carrying out the alleged fraudulent scheme. This is

not group pleading.

       He also complains that the Complaint is a “shotgun” pleading because the counts

incorporate all of the factual allegations. A shotgun pleading is one which is so scattershot

that a defendant cannot discern what facts are connected to what cause of action. Here, the

causes of action all sound in securities fraud, so all factual averments are necessarily tied

to all causes of action. The Complaint is not a shotgun pleading.

       Next, he contends that the Complaint fails to plead scienter: “The Complaint offers

no plausible suggestion that Mr. Blaney had any motive to participate in any of the alleged

conduct that allegedly resulted in materially overstated revenue.” (Def.’s Supp. Mem.

(Docket No. 21) at 18.) This argument is contrary to reason and experience. There can be

no doubt that an officer of a company wants that company to go public so that his options

are worth money. In addition, Blaney received a $30,000 bonus after the IPO. That is

sufficient to establish motive and scienter for purposes of a motion to dismiss. 1 His motion


1
  His contention that the Complaint fails to plead a “strong inference of scienter” is
similarly without merit, as that is a requirement for pleading under the Private Securities
                                             5
to dismiss the § 17(a)(1) and § 10(b) claims is denied.

       A claim under § 17(a)(2) requires that the person “obtain money or property by

means of any untrue statement of a material fact or any omission to state a material fact . . .”

in connection with the “offer or sale of securities.” 15 U.S.C. § 77q(a)(2). Blaney contends

that there is no allegation that he made any statement or omission in connection with any

of the stock offerings. However, the section does not require that he actually make a

statement or omission. The section requires that he receive something “by means of” a

misstatement or omission. Blaney’s reliance on the Supreme Court’s Janus decision is

misplaced, because Janus involved violations of Rule 10b-5, which applies to the “maker”

of a statement. Janus Capital Grp. v. First Derivative Traders, 564 U.S. 135, 142 (2011).

There is no such limitation in § 17(a)(2).

       The question then becomes whether the Complaint sufficiently alleges that Blaney

received “money or property.” Blaney contends that because the Complaint does not allege

that he received the $30,000 bonus, merely that he was awarded this bonus, the claim fails.

That is parsing the allegations too finely. The SEC has sufficiently alleged the elements

of a § 17(a)(2) claim.

       Finally, Blaney contends that the SEC has insufficiently pled that he had knowledge

of any securities violation as required for aiding and abetting liability. While the Complaint

does not state that Blaney knew that the side agreements led to Digitili’s false financial

statements, such an allegation is not necessary. The Complaint alleges that Blaney made




Litigation Reform Act, not for actions the SEC brings.
                                               6
the side deals knowing and intending that they would falsely prop up Digitili’s financial

results for purposes of the stock offerings. Indeed, Blaney admits as much in his emails.

This is sufficient to allege knowledge for purposes of the aiding and abetting claims.

CONCLUSION

       The Complaint sufficiently states claims on which relief can be granted.

Accordingly, IT IS HEREBY ORDERED that Defendant Lawrence Blaney’s Motion to

Dismiss (Docket No. 20) is DENIED.


Dated: July 23, 2019
                                                        s/ Paul A. Magnuson
                                                        Paul A. Magnuson
                                                        United States District Court Judge




                                             7
